Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant has argued that Saito fail to disclose a driver has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor, and a lower limit detector that detects that a current flowing through the coil, in response to the drive signal, is less than a lower limit while the rotor rotates one step.  Respectfully, the applicant must disagree with the applicant’s argument.  As previously stated in the Non-Final Rejection, Saito teach a DVR 66 and driver 5, where the DVR 66 is a circuit that drives signals for driving the motor (note: the coil L1, is part of the motor system). 
As to the current detection, Saito teach that the phase control circuit controls a series of phases including the output of driving pulses and the generation of current difference detection pulses.  The driving pulse generating circuit outputs driving pulses to the motor, and the current difference detection pulse generating circuit outputs the current difference detection pulses to the motor. 
As to the ON and OFF state, Saito teach a state of the stepping motor where the S pole and the N pole are opposite each other where when in a de-energized state, that is, when no driving pulse is being applied, the rotor magnetically stabilizes and stops at the stopped position or a stopped position rotated 180 degrees from that stopped position. This condition is 
As explained and as disclosed in fig’s 3 and 5 one with ordinary skill in the art would agree that the claimed limitation is taught by Saito.  
As to the lower limit detection of the current flowing to the coil, the applicant has not provide any measurement limits for which to compare to, as such the detection of the coil current is treated as the claimed limitation. Respectfully the rejection is continued.
Next as to the polarity switcher and a drive stopper as recited.  Igarashi teach a drive polarity storage means is connected to a pulse motor drive means which drives the hands 19, stores the drive pulses output from the waveform generating means while successively inverting the polarities thereof.  The inverting of the polarity is interpreted as switching the polarity and the pulse signal that is sent to motor that drives the hand in the ON and OFF fashion (as one with skills in the art of the functioning of the step motor would understand).
As to the drive stopper, Igarashi teach the hand drive data control circuit controls the hand drive stop means and the hand position data generating means in an interlocked manner.  Concretely speaking, as the hand drive data control circuit operates, the hand drive stop means operates to block the supply of pulse signals from the time signal generating means to the motor 
Finally as to the first stop predetermination time, Igarashi teach that the drive polarity storage means is connected to a pulse motor drive means which drives the hands, stores the drive pulses output from the waveform generating means while successively inverting the polarities thereof, and permits the motor drive means to be driven by the alternating drive pulses.  Igarashi goes on to teach after the passage of a predetermined delay time determined by the delay means for stabilizing the reading operation, the OFF signal is output to the hand drive stop means, whereby the hand drive stop means is turned off. (this is interpreted as the first stop)  Therefore, the output signal of the time signal generating means is fed to the pulse motor drive means via the pulse motor control circuit in the hand position data generating means, and the hands are driven with the timing data read into the hand position counter as start data.
Respectfully, the rejections stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2017/0277130 in view of in view of Igarashi et al. US 6,072,752



Regarding claim 1, Saito7130 teach a movement comprising: 
a motor having a coil; (Fig 4 and L1) and a rotor (Fig. 3, item 48)
a driver (item 692/693 and  DVR 66 FIG. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state.
a lower limit detector (R1 along with circuit 695/696, i.e. driving processor configured to:……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil, in response to the drive signal, is less than a lower limit; (Para. 0058, 0059, 0072) (Note: the lower limit is interpreted as the peek value of the current and when the detection takes place, the current is less than the lower limit. When the current is detected as t3 and t4, the current is less than the peek value, See Fig. 6A and 6B) while the rotor rotates one step; (Para. 0053…the rotor 48 can rotate counter-clockwise or clockwise at a prescribed step angle in response to a driving pulse being applied to a coil)
item 6) that brings the driver into the ON state based on a detection result in the lower limit detector, and brings the driver into the OFF state based on an elapsed time from the driver being brought into the ON state; (Paras. 0063-64, 66……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off)
Saito does not teach a polarity switcher that switches a polarity of the drive signal when an OFF time satisfies a polarity switching condition, the OFF time being an elapsed time from the driver being brought into the OFF state; and
a drive stopper that stops driving of the driver in response to the OFF time satisfying a drive stopping condition, wherein the drive stopping condition corresponds to a determination that the OFF time exceeds a first stop determination time, and wherein the first stop determination time corresponds to a predetermined time subsequent to the driver being brought into the OFF state. 
However, Igarashi teach a polarity switcher (position data generating means 3) that switches a polarity of the drive signal when an OFF time satisfies a polarity switching condition (Col. 7, Ln 28-34), 
the OFF time being an elapsed time from the driver being brought into the OFF state (Col. 7, Ln 1-34),
and 
a drive stopper (11) that stops driving of the driver in response to the OFF time satisfying a drive stopping condition, (Col. 7, Ln 1-34; Col. 8, Ln 23-33) wherein the drive stopping condition corresponds to a determination that the OFF time exceeds a first stop determination time, and wherein the first stop determination time corresponds to a predetermined time subsequent to the driver being brought into the OFF state. (Col. 7, Ln 1-67; Col. 8, Ln 23-33)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a polarity switcher to the device of Saito7130 as per Igarashi, the motivation being that “Allows simple re-setting of hands after use of a different function in a multi-function watch, and obviates need for re-synchronization after battery replacement.

 Regarding claim 2, Igarashi teach the movement according to claim 1, wherein the polarity switcher determines that the polarity switching condition is satisfied when the OFF time is longer than a first switching determination time,  and is shorter than a first stop determination time, (Col. 7, Ln 1-42; Col. 8, Ln 23-33;) Note the period of one second is interpreted as the length of the OFF time. and 

Regarding claim 7, Igarashi teach the movement according to claim 1, wherein the drive controller: 
outputs the drive signal in one step or a plurality of steps after a standby setting time elapses from the driver being stopped by the drive stopper (Col. 10, Ln 29-36), Note: the standby time in interpreted as the delay time period as referenced by the delay time circuit 20.  
and 
resumes driving of the driver when a drive stopping condition for the driver is not satisfied at the time of outputting the drive signal. (Col. 10, Ln 37-52)  


Saito do not disclose a casing; and the movement according to claim 1 housed within the casing. 
However, Igarashi disclosed a casing (See Fig. 5); and 
the movement according to claim 1 housed within the casing. (Col. 9, Ln 63 to Col. 10 Ln 1-12),
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a disclose a casing; and the movement to the device of Saito as per Igarashi, the motivation being that “Allows simple re-setting of hands after use of a different function in a multi-function watch, and obviates need for re-synchronization after battery replacement.

Regarding claim 9, Saito teach a movement comprising: 
a driver (item 693 and  DVR 66 FIG. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate a rotor of the motor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state
a lower limit detector (R1 along with circuit 695/696) driving processor configured to:……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil in response to the drive signal, is less than a lower limit (Para. 0058, 0059, 0072) (Note: the lower limit is interpreted as the peek value of the current and when the detection takes place, the current is less than the lower limit. When the current is detected as t3 and t4, the current is less than the peek value, See Fig. 6A and 6B.) while the rotor rotates one step; (Para. 0053…the rotor 48 can rotate counter-
a drive controller (item 6) that brings the driver into the ON state based on a detection result in the lower limit detector, and brings the driver into the OFF state based on an elapsed time from the driver being brought into the ON state; (Paras. 0063-64, 66……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off);
Saito do not teach a polarity switcher that switches a polarity of the drive signal when an OFF time satisfies a polarity switching condition, 
the OFF time being an elapsed time from the driver being brought into the OFF state; 
and 
a drive stopper that stops driving of the driver in response to an elapsed time from a time of starting to drive the driver or a time of switching the polarity satisfying a drive stopping, 
However, Igarashi teach a polarity switcher (position data generating means 3) that switches a polarity of the drive signal when an OFF time satisfies a polarity switching condition, 
the OFF time being an elapsed time from the driver being brought into the OFF state; (Col. 7, Ln 1-34; Col. 8, Ln 23-33) Note: the waveform generating means 13 and the drive polarity memory means 14 constitute the motor drive control means 25 which controls the alternating drive pulses supplied to the motor drive means 17.
and 
a drive stopper that stops driving of the driver in response to an elapsed time from a time of starting to drive the driver or a time of switching the polarity satisfying a drive stopping,
(Col. 7, Ln 1-34; Col. 8, Ln 23-33)


Regarding claim 10, Saito teach a movement comprising the movement according to claim 9, 
Saito do not teach wherein the polarity switcher determines that the polarity switching condition is satisfied when the elapsed time from the time of starting to drive the driver or the time of switching the polarity is shorter than a second stop determination time, and the OFF time is longer than a first switching determination time, 
and 
wherein the drive stopper determines that the drive stopping condition is satisfied when the elapsed time from the time of starting to drive the driver or the time of switching the polarity is equal to or longer than the second stop determination time. 
However, Igarashi teach wherein the polarity switcher determines that the polarity switching condition is satisfied when the elapsed time from the time of starting to drive the driver or the time of switching the polarity is shorter than a second stop determination time, and the OFF time is longer than a first switching determination time, (Col. 7, Ln 1-42; Col. 8, Ln 23-33;) Note the period of one second is interpreted as the length of the OFF time. 
and 
wherein the drive stopper determines that the drive stopping condition is satisfied when the elapsed time from the time of starting to drive the driver or the time of switching the polarity Note the period of two seconds is interpreted as the length of time that is required to turns the switching elements Tr2 and Tr3 on and the other switching elements off.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a polarity switcher to the device of Saito7130 as per Igarashi, the motivation being that “Allows simple re-setting of hands after use of a different function in a multi-function watch, and obviates need for re-synchronization after battery replacement.

Regarding claim 11, Saito modify by Igarashi does not show a timer that detects an elapsed time from the driver being stopped by the drive stopper, and wherein the drive controller resumes driving of the driver when the timer detects that the elapsed time becomes equal to a standby setting time. 
However, Igarashi teach a timer (item 10) that detects an elapsed time from the driver being stopped by the drive stopper (item 11), and wherein the drive controller resumes driving of the driver when the timer detects that the elapsed time becomes equal to a standby setting time. (Col. 6, Ln 63 to Col. 7, Ln 1-6)
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to Saito as per Igarashi, the motivation being that “Allows accurate receipt of external wireless information.”

Regarding claim 15, Igarashi teach the movement according to claim 9, wherein the drive controller: 

and 
resumes driving of the driver when a drive stopping condition for the driver is not satisfied at the time of outputting the drive signal. (Col. 10, Ln 37-52)

Regarding claim 16, Saito teach a movement comprising:
a motor having a coil; (Fig 4 and L1) and a rotor (Fig. 3, item 48)
a driver (item 693 and  DVR 66 FIG. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state.
a upper limit detector that detects that a current flowing through the coil in response to the drive signal is less than a upper limit (Para. 0072) while the rotor rotates one step (Para. 0053…the rotor 48 can rotate counter-clockwise or clockwise at a prescribed step angle in response to a driving pulse being applied to a coil)
a drive controller (item 6) that brings the driver into the OFF state based on a detection result in the upper limit detector, and brings the driver into the ON state based on an elapsed time from the driver being brought into the OFF state; (Para. 0063……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off, 0063)
Saito do not teach a drive stopper that stops driving of the driver in response to the ON time satisfying a drive stopping condition. 

the ON time being an elapsed time from the driver being brought into the ON state; 
and 
a drive stopper that stops driving of the driver when the ON time satisfies a drive stopping condition.
However, Igarashi teach a drive stopper that stops driving of the driver when the ON time satisfies a drive stopping condition. (Col. 8, Ln 23-33)
a polarity switcher (position data generating means 3) that switches a polarity of the drive signal when an ON time satisfies a polarity switching condition, 
the ON time being an elapsed time from the driver being brought into the ON state; (Col. 7, Ln 28-34) Note: the waveform generating means 13 and the drive polarity memory 
means 14 constitute the motor drive control means 25 which controls the alternating drive pulses supplied to the motor drive means 17.
and 
a drive stopper that stops driving of the driver when the ON time satisfies a drive stopping condition. (Col. 8, Ln 23-33)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a polarity switcher to the device of Saito7130 as per Igarashi, the motivation being that “Allows simple re-setting of hands after use of a 
different function in a multi-function watch, and obviates need for re-synchronization after battery replacement.


Saito do not teach wherein the polarity switcher determines that the polarity switching condition is satisfied when the ON time is shorter than a second setting time after a first setting time elapses from the time of starting to drive the driver or the time of switching the polarity, 
and 
wherein the drive stopper determines that the drive stopping condition is satisfied when the ON time is shorter than the second setting time before the first setting time elapses from the time of starting to drive the driver or the time of switching the polarity. 
	However Igarashi teach wherein the polarity switcher determines that the polarity switching condition is satisfied when the ON time is shorter than a second setting time after a first setting time elapses from the time of starting to drive the driver or the time of switching the polarity, (Col. 7, Ln 1-42; Col. 8, Ln 23-33;) Note the period of one second is interpreted as the length of the OFF time.
and 
wherein the drive stopper determines that the drive stopping condition is satisfied when the ON time is shorter than the second setting time before the first setting time elapses from the time of starting to drive the driver or the time of switching the polarity (Col. 7, Ln 1-67; Col. 8, Ln 23-33) Note the period of two seconds is interpreted as the length of time that is required to turns the switching elements Tr2 and Tr3 on and the other switching elements off.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a polarity switcher to the device of Saito7130 as per Igarashi, the motivation being that “Allows simple re-setting of hands after use of a 

	 Regarding claim 18, Saito teach the movement according to claim 16, further comprising: 
Saito do not teach a timer that detects that an elapsed time from the driver being stopped by the drive stopper, and 
wherein the drive controller (40) resumes driving of the driver when the timer detects that the elapsed time becomes equal to a standby setting time. (Col. 11. Ln 35-44) Note: the standby time in interpreted as the delay time period as referenced by the delay time circuit 20.
However Igarashi teach a timer (10) that detects that an elapsed time from the driver (17) being stopped by the drive stopper, (Col. 7, Ln 1-6) and 
wherein the drive controller (40) resumes driving of the driver when the timer detects that the elapsed time becomes equal to a standby setting time. (Col. 11. Ln 35-44) Note: the standby time in interpreted as the delay time period as referenced by the delay time circuit 20.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Saito7130 as per Igarashi, the motivation being that “Allows simple re-setting of hands after use of a different function in a multi-function watch, and obviates need for re-synchronization after battery replacement.”.

  Regarding claim, 20 Igarashi teach the movement according to claim 16, wherein the drive controller: 
Note: the standby time in interpreted as the delay time period as referenced by the delay time circuit 20.  
and 
resumes driving of the driver when a drive stopping condition for the driver is not satisfied at the time of outputting the drive signal. (Col. 10, Ln 37-52)  

Claims 4, 6, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2017/0277130 in view of Igarashi et al. US 6,072,752 and further in view of Fujisawa et al. US 2003/0174584

Regarding claim 4 Saito as modified by Igarashi teach the movement according to claim 1, further comprising: 
Saito as modified by Igarashi do not teach a magnetic field detector that detects an external magnetic field, wherein the drive controller resumes driving of the driver according to an output from the magnetic field detector after the driver has been stopped by the drive stopper.
However, Fujisawa teach a magnetic field detector (52, Fig. 5) that detects an external magnetic field, (Para. 0120) 
wherein the drive controller resumes driving of the driver according to an output from the magnetic field detector after the driver has been stopped by the drive stopper. (Para. 0203, 0229) The reference explains that the control circuit 50 stops the drive pluses to the motor, the examiner has interpret the control circuit 50 as the drive stopper.


Regarding claim 6, Saito teach the movement according to claim 4, 
Saito do not teach wherein the magnetic field detector includes: 
a chopper amplification circuit  that subjects a voltage generated in at least one end of the coil to chopper amplification,  and 
a voltage detector that detects the voltage. 
However, Fujisawa teach wherein the magnetic field detector includes: 
a chopper amplification circuit (The induction voltage induced in the drive coil 33 by chopper amplification) that subjects a voltage generated in at least one end of the coil to chopper amplification,  (Para. 0130) and 
a voltage detector (54) that detects the voltage. (Paras. 0023, 0121)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a magnetic field detector to the device of Saito7130 as modified by Igarashi as per Fujisawa, the motivation being that “Allows accurate receipt of external wireless information”.

Regarding claim 12, Saito modified by Igarashi teach the movement according to claim 9, further comprising: 

However, Fujisawa teach a magnetic field detector (52) that detects an external magnetic field, (Para. 0120) 
wherein the drive controller resumes driving of the driver according to an output from the magnetic field detector after the driver has been stopped by the drive stopper. (Para. 0123)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a magnetic field detector to the device of Saito modified by Igarashi as per Fujisawa, the motivation being that “Allows accurate receipt of external wireless information.

Regarding claim 14, Saito modified by Igarashi disclose the movement according to claim 12, 
Saito modified by Igarashi do not disclosed wherein the magnetic field detector includes: 
a chopper amplification circuit that subjects a voltage generated in at least one end of the coil to chopper amplification, and a voltage detector that detects the voltage. 
However Fujisawa, wherein the magnetic field detector (Para. 0121)
a chopper amplification circuit that subjects a voltage generated in at least one end of the coil to chopper amplification, and a voltage detector that detects the voltage. (Para. 0130)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a magnetic field detector to the device of 

Regarding claim 19, Saito as modify by Igarashi teach the movement according to claim 16, further comprising: 
Saito as modify by Igarashi do not teach a magnetic field detector that detects an external magnetic field, wherein the drive controller resumes driving of the driver according to an output from the magnetic field detector after the driver has been stopped by the drive stopper.
However, Fujisawa teach a magnetic field detector (52) that detects an external magnetic field, wherein the drive controller resumes driving of the driver according to an output from the magnetic field detector after the driver has been stopped by the drive stopper. (Para. 0120) 
wherein the drive controller resumes driving of the driver according to an output from the magnetic field detector after the driver has been stopped by the drive stopper. (Para. 0123)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a magnetic field detector to the device of Saito modify by Igarashi as per Fujisawa, the motivation being that “Allows accurate receipt of external wireless information”.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2017/0277130 in view of Igarashi et al. US 6,072,752 in view of Fujisawa et al. US 2003/0174584 and further in view of Saito US 2017/0279395

 Regarding claim 5, Saito7130 teach the movement according to claim 4, 

a controller that brings at least one end of the coil into any of a high impedance state, a pull-down state, and a pull-up state; and 
a voltage detector that detects a voltage generated in one end of the coil.
However, Saito9395 teach wherein the magnetic field detector (652) includes: 
a controller (61) that brings at least one end of the coil (Fig. 1A, items C1, C2, C3) into any of a high impedance state; (0190) 
and 
a voltage detector (652) that detects a voltage generated in one end of the coil.(Para. 0198….. the rotation detection determinator 652 detects the back electromotive force generated in the coil which is subject to the rotation detection.)
Accordingly to, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a controller that brings at least one end of the coil into a high impedance state as per Saito, the motivation being that “The motor makes the coils to be applied current in a high impedance state, so that dispersion and absorption of back EMF can be prevented from occurring and accuracy of rotation detection carried out by a rotation detection determinator can be improved.”
 
Regarding claim 13, Saito7130 teach the movement according to claim 12, 
Saito7130 do not teach wherein the magnetic field detector includes: 
a controller that brings at least one end of the coil into any of a high impedance state; 
and 
a voltage detector that detects a voltage generated in one end of the coil.

a controller (61) that brings at least one end of the coil (Fig. 1A, items C1, C2, C3) into any of a high impedance state; (0190) 
and 
a voltage detector (652) that detects a voltage generated in one end of the coil.(Para. 0198….. the rotation detection determinator 652 detects the back electromotive force generated in the coil which is subject to the rotation detection.)
Accordingly to, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a controller that brings at least one end of the coil into a high impedance state as per Saito, the motivation being that “The motor makes the coils to be applied current in a high impedance state, so that dispersion and absorption of back EMF can be prevented from occurring and accuracy of rotation detection carried out by a rotation detection determinator can be improved.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846